Dismissed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Raheem Muhammad seeks to appeal the district court’s order remanding this case back to state court. Because the remand order was based on a lack of subject-matter jurisdiction, we conclude we lack jurisdiction over this appeal. See 28 U.S.C. § 1447(d) (2006); Things Remembered, Inc. v. Petrarca, 516 U.S. 124, 127-28, 116 S.Ct. 494, 133 L.Ed.2d 461 (1995); Ellenburg v. Spartan Motors Chassis, Inc., 519 F.3d 192, 196 (4th Cir.2008); Borneman v. United States, 213 F.3d 819, 824-25 (4th Cir.2000).
Accordingly, we dismiss the appeal. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

DISMISSED.